Citation Nr: 1017058	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active military duty from February 1943 
to November 1945. He died in June 2007.  The appellant is his 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
for service connection for the Veteran's cause of death.

In her substantive appeal, the appellant has raised the 
issues of entitlement to an increased rating for an anxiety 
disorder, hearing loss, and service connection for tinnitus 
for purposes of accrued benefits.  These issues have not been 
addressed at the regional level and are referred to the RO 
for actions deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court) is applicable to this appeal.  Information concerning 
the VCAA was provided to the appellant by correspondence 
dated in August 2007.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in August 
2007.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In this case, a review of the VCAA notice letter 
dated in August 2007 shows the RO failed to provide the 
appellant a statement of the conditions for which the Veteran 
was service-connected at the time of his death as well as an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant asserts that the Veteran's cause of death, 
congestive heart failure and cor pulmonale (as listed on the 
death certificate), is related to his service-connected 
anxiety disorder.

The Veteran died in June 2007.  The Veteran's death 
certificate listed the immediate cause of his death as 
congestive heart failure and cor pulmonale.  At the time of 
his death, he was an inpatient at the Hermann Area District 
Hospital.  Those records have not been associated with the 
claims folder.

VA records show that at the time of the Veteran's death he 
was service connected and in receipt of a 50 percent 
disability rating for a generalized anxiety disorder and a 10 
percent disability rating for hearing loss.  The Veteran was 
also rated noncompensable for scars. 

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2009).  In light of the cumulative 
record, the Board has determined that a medical opinion is 
needed to determine the etiology of the Veteran's cause of 
death and whether his service-connected anxiety was a 
contributory cause of his death.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes a statement of the conditions for 
which the Veteran was service-connected at 
the time of his death as well as an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected, in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The AMC/RO is to provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

2.  The AMC/RO should contact the 
appellant and obtain the names, addresses 
and approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his 
congestive heart failure and cor pulmonale 
and service-connected anxiety disorder.  
Of particular interest are the complete 
records of his final hospitalization at 
the Hermann Area District Hospital.  After 
the appellant has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the appellant 
the opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran's claims file 
should be reviewed by a VA physician for 
an opinion as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) the Veteran's 
cause of death, congestive heart failure 
and cor pulmonale, was incurred in or 
aggravated by active service.  A complete 
rationale for all opinions expressed, 
should be set forth in the medical 
opinion.  The physician should also offer 
an opinion as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that the Veteran's 
anxiety disorder was a principal or 
contributory cause of his death in June 
2007.  The Veteran's claims folder must be 
made available to the physician issuing 
the opinion for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

4.  The AMC/RO should take appropriate 
action including issuance of an 
appropriate statement of the case 
addressing the issues of entitlement to 
increased ratings for an anxiety disorder 
and hearing loss and service connection 
for tinnitus for accrued benefits 
purposes.  The appellant should be advised 
of need to file a timely substantive 
appeal if the appellant desires to 
complete an appeal as to this issue.  If a 
timely substantive appeal is received, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


